Title: From John Adams to Benjamin Franklin, 13 April 1779
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Nantes April 13. 1779
     
     This Morning I had the Honour of yours of the 8th, and thank you for the order inclosed to Captain Landais, and for those you mention to M. Schweighausser.
     The true Springs of the Discontents on board appear to me to be, the Depreciation of Paper Pay, and the Extraction of the Captain. The Purser, may have increased them a little by too much of the Appearance of being a favourite of the Captain, for aught I know, but without any fault that I know of.
     In short I never knew Discontents openly avowed and Misunderstandings among People confessed without something more solid to say in Excuse for them.
     I fancy the Purser, may go home in the Alliance if he choses, and do his Duty without any Injury to the service. But it should be I think as he chooses, or shall choose.
     In Consequence of your repeated Letters to me, I have ventured to Advise Mr. Schweighauser, to promiss the officers and Men as much Money as with their Cloaths will make two Months Pay. Without this Indulgence I am convinced the ship would never get to sea, with her present Equipage.
     I am perfectly of your opinion that the Americans arrived from England should be at Liberty, and they have been left so accordingly and some have engaged with Captain Jones and some with Captain Landais, so many with the latter as will be a fine Addition to his strength, altho still far short of his Compliment.
     
      I have the Honour to be, sir, your most obedient
      John Adams
     
    